DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered and are persuasive.  A modified rejection using 35 U.S.C 103 rather than 35 U.S.C 102 is presented below necessitated by amendment.  A 35 U.S.C 112(b) rejection is also made.
Claim 16 is withdrawn from consideration as it non-elected invention based on election by original presentation.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: the technical features that are common between the independent claims are not special technical features.  See the rejection of claims 1, 14, or 15 presented below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 16 is withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 15 it is unclear what is intended by the limitation, “wherein the casing cavity comprises a first radial surface contiguous on opposite sides with front and back side axially extending walls with front and back axial wall surfaces that are further contiguous with front and back side radial walls with a radial surfaces opposite the first radial surface and defining separate front side and back side shoulders upon which a head ring is positioned”.

    PNG
    media_image1.png
    623
    744
    media_image1.png
    Greyscale

For purposes of examination, this limitation will be interpreted as best understood with respect to the applicant’s disclosure as wherein:
the first radial surface corresponds to Annotated Figure 4 (X)
the front side axially extending wall corresponds to Annotated Figure 4 (VII)
the back side axially extending wall corresponds to Annotated Figure 4 (VI)
front side radial wall corresponds to Annotated Figure 4 (IX)
back side radial wall corresponds to Annotated Figure 4 (VII)
front side shoulder corresponds to Annotated Figure 4 (VII) and (IX)
back side shoulder corresponds to Annotated Figure 4 (VI) and (VIII)
The terms in the claim used to describe these surfaces and walls are not used in the specification, and there is ambiguity about what phrases apply to what subject.
Additionally, it is unclear if the term “contiguous” in the phrase “a first radial surface contiguous on opposite sides with front and back” requires that the upper cavity wall Annotated Figure 4 (XI) be without gaps/openings.
Dependent claims are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (U.S Patent 5,002,288) hereinafter Morrison.

    PNG
    media_image2.png
    514
    674
    media_image2.png
    Greyscale

Regarding claim 1, Morrison discloses:
a turbine (Column 1 lines 5-11), comprising:
a rotor (Column 8 lines 49-56);
a casing (Figure 9 (74));
and a gland seal system mounted in a cavity casing {Figure 10 (78) is mounted in the cavity which includes region (92)} positioned between the rotor and the casing (Column 8 lines 49-56, Figure 9 shows seal system between rotor and casing);
the gland seal system further comprising a backside seal (Column 8 line 63- Column 9 line 2, Figure 10 (106)),
wherein the casing cavity comprises:
a first radial surface contiguous on opposite sides {Annotated Figure 3 (X)} with front and back side axially extending walls with front and back axial wall surfaces {Annotated Figure 3 (VI) 
It is noted that Morrison’s Figure 2 is directed to “prior art”. However, as it is apparent that it is substantially the same as the embodiment of Figure 10, and more thoroughly shows the recited features, the mapping is directed to there.
b.	Alternatively, if this claim language is meant require a cavity with no gasp/openings on the radially outer surface, Morrison Figure 2 discloses such a configuration.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so as the pressure connection is not required and is a known previous design not to include them {Morrison Column 5 lines 44-52}.       
Morrison does not teach wherein the backside seal is positioned on the backside shoulder in contact with both the back side axial wall of the cavity and head ring.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have placed the backside seal of Morrison radially inward on the backside shoulder in contact with both the back side axial wall of the cavity and the head ring.  There does not appear to be any advantage by having the backside seal on the shoulder, and no advantage of this configuration is disclosed in the instant application.  The seal is claimed and described as on the shoulder.  However, these configurations are generally segmented into arcs.  Therefore, a segment shown 180⁰ rotated to Figure 3 of the instant application would not really have the seal on the shoulder due to gravity being in the same direction.  The configuration of the seal of Morrison has the same sealing result and would perform equally well whether it was in contact with the shoulder or not.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.
Regarding claim 2, Morrison further teaches wherein the gland seal system comprises a labyrinth seal (Figure 9 (76), Column 8 lines 49-56).
Regarding claim 3, Morrison further teaches wherein the labyrinth seal comprises a plurality of sealing teeth facing the rotor (Column 8 lines 49-56).

    PNG
    media_image3.png
    612
    1031
    media_image3.png
    Greyscale

Regarding claim 4, Morrison further teaches wherein the labyrinth seal (110) comprises a sealing ring (Annotated Figure 1 (I)), a neck ring (Annotated Figure 1 (II)), and a head ring (Annotated Figure 1 (III)).
Regarding claim 5, Morrison further teaches wherein the casing comprises a casing cavity (Figure 9/10 the cavity is denoted by pressure region (92)) and wherein the head ring is positioned therein (Annotated Figure 1 (III) is in cavity shown by (92)).
Regarding claim 8, Morrison further teaches herein the casing cavity comprises a backside (Annotated Figure 3 (VIII)) and wherein the backside seal is positioned between the backside and the head ring (Figure 10 (106) is positioned this way). 
Regarding claim 9, Morrison further teaches wherein the casing comprises a cavity groove and wherein the neck ring is positioned therein (Annotated Figure 1 (II) is positioned in a cavity groove in the casing).
Regarding claim 14, Morrison discloses a steam turbine (Column 1 lines 5-11), comprising:
a rotor (Column 8 lines 49-56);
a casing (Figure 9 (74));
the casing comprising a cavity (Figure 9/10 the cavity is denoted by pressure region (92)) upon which a head ring is positioned thereon {Figure 10 (78) is positioned on this cavity};
a labyrinth seal (Figure 9 (76)) positioned between the rotor and the cavity of the casing (Column 8 lines 49-56).
Note: the following is the same reasoning to address the same issues as claim 1 on page.
The examiner due to the 35 U.S.C rejection above 112(b) is unclear what the limitation requires.  A modification based on the prior art configuration will be made to most closely match what is disclosed by the applicant.  The inventive disclosure of Morrison in Figure 9 differs from applicant’s Figure 3 in that there is an opening (unlabeled) in Morrison Figure 9 at the radially outer edge of the casing cavity due to (88) and (94). 
The prior art configuration of Morrison teaches:
wherein the casing cavity comprises:
a first radial surface contiguous on opposite sides {Annotated Figure 3 (X)} with front and back side axially extending walls with front and back axial wall surfaces {Annotated Figure 3 (VI) and (VII)} that are further contiguous with front and back side radial walls with a radial surfaces opposite the first radial surface and defining separate front side and back side shoulders upon which a head ring is positioned {Annotated Figure 3 (VIII) and (IX)};
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so as the pressure connection is not required and is a known previous design not to include them {Morrison Column 5 lines 44-52).       
Morrison does not teach wherein the backside seal is positioned on the backside shoulder in contact with both the back side axial wall of the cavity and head ring.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have placed the backside seal of Morrison radially inward on the backside shoulder in contact with both the back side axial wall of the cavity and the head ring.  There does not appear to be any advantage by having the backside seal on the shoulder, and no advantage of this configuration is disclosed in the instant application.  The seal is claimed and described as on the shoulder.  However, these configurations are generally segmented into arcs.  Therefore, a segment shown 180⁰ rotated to Figure 3 of the instant application would not really have the seal on the shoulder due to gravity being in the same direction.  The configuration of the seal of Morrison has the same sealing result and would perform equally well whether it was in contact with the shoulder or not.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.
Regarding claim 15, Morrison discloses:
a method of operating a turbine (Column 1 lines 5-11), comprising:
positioning a labyrinth seal (Figure 9 (76)) between a casing and a rotor (Column 8 lines 49-56);
positioning a backside seal (Figure 9 (106)) between the labyrinth seal and a cavity (Figure 9 (106) is between (76) and the cavity denoted by pressure region (92));
rotating the rotor (Column 8 lines 49-56); and blocking a steam leakage path through the cavity with the backside seal (Column 8 line 63- Column 9 line 2, Figure 9 (106)).
Note: the following is the same reasoning to address the same issues as claim 1 on page 5.
The examiner due to the 35 U.S.C rejection above 112(b) is unclear what the limitation requires.  A modification based on the prior art configuration will be made to most closely match what is disclosed by the applicant.  The inventive disclosure of Morrison in Figure 9 differs from applicant’s Figure 3 in that there is an opening (unlabeled) in Morrison Figure 9 at the radially outer edge of the casing cavity due to (88) and (94). 
The prior art configuration of Morrison teaches:
wherein the casing cavity comprises:
a first radial surface contiguous on opposite sides {Annotated Figure 3 (X)} with front and back side axially extending walls with front and back axial wall surfaces {Annotated Figure 3 (VI) and (VII)} that are further contiguous with front and back side radial walls with a radial surfaces opposite the first radial surface and defining separate front side and back side shoulders upon which a head ring is positioned {Annotated Figure 3 (VIII) and (IX)};
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so 
Morrison does not teach wherein the backside seal is positioned on the backside shoulder in contact with both the back side axial wall of the cavity and head ring.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have placed the backside seal of Morrison radially inward on the backside shoulder in contact with both the back side axial wall of the cavity and the head ring.  There does not appear to be any advantage by having the backside seal on the shoulder, and no advantage of this configuration is disclosed in the instant application.  The seal is claimed and described as on the shoulder.  However, these configurations are generally segmented into arcs.  Therefore, a segment shown 180⁰ rotated to Figure 3 of the instant application would not really have the seal on the shoulder due to gravity being in the same direction.  The configuration of the seal of Morrison has the same sealing result and would perform equally well whether it was in contact with the shoulder or not.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison as applied to claims 1-5, 8-9, and 14-15 above, and further in view of Turnquist et al. (U.S Patent 5,971,400) hereinafter Turnquist.
Regarding claim 10, Morrison teaches the turbine of claim 1 and the backside seal comprises a “C” shape (Figure 10 (106)).  Morrison does not teach wherein the backside seal comprises a substantial “W” shape.  Turnquist pertains to a labyrinth seal for a steam turbine.  Turnquist teaches wherein a seal comprises a substantial “W” shape (Figure 8 (42)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a “W” shape as taught by Turnquist instead of a “C” shape for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so as both a “C” shape and a “W” shape are recognized as interchangeable (Turnquist Column 3 lines 48-54).       
Regarding claim 11, the combination of Morrison and Turnquist further teaches the wherein the backside seal comprises a middle apex, a first leg, and a second leg (the middle apex, first leg, and second leg can be clearly seen in the “W” shape shown in Turnquist Figure 8 (42)).
Regarding claim 12, the combination of Morrison and Turnquist further teaches wherein the middle apex comprises a flexible middle apex, wherein the first leg comprises a rigid first let, and wherein the second leg comprises a rigid second leg (Turnquist Column 3 lines 40-54, the seal is inherently rigid including the legs, and the middle apex is flexible as well, as the structure has a spring nature, see MPEP 2112.01 I)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Heshmat (U.S Patent 6,505,837) hereinafter Heshmat.
Regarding claim 13, Morrison teaches the turbine of claim 1.  Morrison is silent regarding the material of the backside seal.  Due to this, one of ordinary skill in the art would have to choose.  Heshmat pertains to a seal facing a rotor.  Heshmat teaches using a superalloy as the material for the seal (Column 8 line 65- Column 9 line 8).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen a superalloy material as taught by Heshmat for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so for its high temperature capability (Heshmat Column 8 line 65- Column 9 line 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747